117.	 It is for me a source of great pleasure to extend to the President, on behalf of the Liberian delegation, sincere congratulations on his election to the presidency of the thirtieth regular session of the General Assembly. Luxembourg, as a founding Member of this global Organization for peace, has been fully engaged in the unceasing international effort to translate the ideals of the Charter into living reality within the framework of a world community exposed to the constancy, inevitability and necessity of change. From an extraordinarily brilliant and remarkable career, he brings to this high office a wealth of experience and an accumulation of knowledge not easily matched. As he discharges his responsibilities, he can be assured of the full support of the Liberian delegation.
118.	Permit me to take this opportunity also to extend to his distinguished predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the Democratic and Popular Republic of Algeria, an outstanding son of Africa, heartfelt appreciation for the very able and highly effective manner in which he presided over the work of the twenty-ninth regular session as well as the seventh special session.
119.	We commend the Secretary-General, Mr. Kurt Waldheim, for the very efficient manner in which he continues to conduct the affairs of the Secretariat and his untiring efforts in the interest of international peace and security and the promotion of multilateral co-operation.
120.	After a protracted period of bitter and self- sacrificial struggle for emancipation from the yoke of colonialist domination, Liberia is once again overjoyed and proud to welcome into the United Nations and into the comity of free nations another group of African States, this time the State of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. As the earlier victories over colonialism and oppression were valuable assets to these new Member States during their struggle, so their victories can only serve to reinforce the will and harden the resolve of those of our common human family still subjected to the indignities of colonialism, racist minority rule and apartheid.
121.	In welcoming these three new States into the United Nations we look forward to the complete liquidation of Portuguese colonialism in Africa with the impending independence of Angola later this year. We sincerely hope and trust that, in the supreme interest of the great nation of Angola which must have its independence fully restored, the political leaders of that territory will, in the sacred African tradition, resolve their differences and not allow the disruptive influence of external forces to continue to undermine the noble objectives of self-determination and independence.
122.	We are gathered here at this regular session, which significantly marks the thirtieth anniversary of the founding of our great Organization, to deliberate on the agenda items before us, and profoundly to ponder the crises which beset our world as well as to formulate in togetherness solutions for the serious attitudinal and structural ills of contemporary international society. For in the end, whether we discuss a particular political problem in a given region of the world, or whether we address ourselves to the problems of human welfare poverty, population, food, fuel, status of women, natural resources, industrialization, environment and better trade and monetary arrangements a sine qua non for genuine progress in all of these and other areas is national recognition of the changing realities and necessities of international relations, national willingness to respond to these changes and a collective preparedness to readjust international machinery for the implementation of the genuine collective will.
123.	The Secretary-General with perspicacity and perceptiveness diagnosed the source, or, shall I say, sources, of the problems which confront the international community when he observed in the introduction to his annual report that:
"The evolution of the post-war world including the introduction of nuclear weapons, the establishment of regional military pacts, the accelerated pace of decolonization, the extraordinary advances of applied science and technology, dramatic increases in population and the emergence of a large group of independent developing nations has created a new geopolitical structure in the past 30 years. Thus the basis of power, both political and economic, in the world as a whole, has changed radically in a way which could not be foreseen at San Francisco." [AjlOOOljAdd.l, sect. /.]
124.	In measured response to this development there is a need, an urgent need, that we readjust our attitudes towards one another as free, sovereign and independent States if we are fully to comprehend the magnitude of our problems and carry out a timely revision of our structures for co-operation as we seek genuine collective solutions in a continuing and unaltered commitment to the high and lofty principles enshrined in that great Charter for peace and hope of the United Nations.
125.	Because political independence is meaningless without economic emancipation, the developing countries have sought to complement the East-West contacts and consultations with an authentic and realistic North-South dialog in order to make of the United Nations not only an organ for international peace and security, but also the guardian against the horrors of a peace void of hope. For we have come to realize, in today's world, that the victory of peace is truly won, in the last analysis, by a victory for international progress.
126.	Meanwhile, encroaching upon that path to progress is the unsettling mass of stagnant export markets and declining terms of trade. Bearing heavily upon our peoples and nations are the cumulative weights of gross undervaluation of human and natural resources down throughout the centuries, of mounting inflation and lingering recession, of excessive debt obligations, and of abysmal smallness of capital transfers to our developing economies. Most regrettably upon this our one world has been placed the burdens of egotistical concepts and inadequate institutions.
127.	At the United Nations today we are being challenged anew to refine that strategy and activate that blue-print for the total liberation of mankind. Too long have our development plans been suddenly short-circuited. Too long have our economies been managed from afar. Too long has the cruelty of starvation been inflicted upon helpless peoples. Too long have the destructive forces of grinding poverty shattered for us the prospect of a future hopeful and wholesome.
128.	The Liberian delegation is heartened to discern that the burden of the centuries can truly be shared in the future. It can be shared through a collective preparedness to translate the limited, yet unanimous, agreements of the seventh special session into courses of action designed to create an international economic order characterized by greater equity and justice. It can be collectively borne by more meaningful multilateral trade and capital transfer arrangements. It can be shared if determined steps are taken in today's world to bring modern technology to subsistence agriculture and urban environment. And it can be shared by a determined will of interdependent reliance or creative co-alliance among all nations creative, not in the sense of group enhancement; creative, not in the mood of growing apprehension. For the world may quite too easily pass from national awareness into a new era of regional or group provincialism. What we truly need instead are adequate mechanisms which would structure the dynamics of the global purse and institutions, so that they responsively and effectively link those who achieve with those who are deprived, across the human family.
129.	Thus we are of the view that the future task of development can be made a lot easier if a common code of conduct were to govern the behavior of transnational corporations and if a multilateral approach were adopted to enhance agricultural production and other collective ventures for increased food supplies and worth-while development projects. We sincerely hope that we have reached the beginning of this collective approach in the decisions of the seventh special session. We believe that co-operation among third-world nations would both motivate and ensure co-operation between developed and developing nations to restructure the institutions and revise the modalities for that inevitably better world of tomorrow.
130.	And so let us with courage and resoluteness move ahead to implement the decisions at which we in solidarity arrived during the recent special session, making certain that they do not remain only a part of the massive accumulation of stored-away United Nations documents, but instead aid the growing accumulation of international goodwill, understanding and co-operation.
131.	My Government stands ever ready to make its contribution towards helping to ensure that the spirit of mutual accommodation that has characterized our dialog so far will be sustained in continuing negotiations as we move towards realization of the new international economic order.
132.	Peace and security have always been related to the economic and social advancement of any people, whether they be assembled in a national State or form a part of the world community. And so if we speak with a degree of optimism about prospects for improving the world's economic situation we must do so not without a full appreciation of the interacting political forces of the day and time in which we live.
133.	The contemporary international scene reveals that the process of detente, as recently manifested at the Conference on Security and Co-operation in Europe held at Helsinki, happily bears out for all humanity the comforting assurance that tension among the major Powers will continue to be eased and the likelihood of nuclear confrontation will be considerably lessened. Consistent with this development, we consider the two proposals made by the Soviet Foreign Minister, Mr. Gromyko, this morning before this Assembly [2357th meeting], which have just been referred to by Mr. Callaghan, the United Kingdom Secretary of State for Foreign Affairs, one banning the further development and manufacture of new types and systems of armaments of mass destruction and the second concerning the cessation of nuclear and thermonuclear tests and conclusion of a treaty designed to achieve a comprehensive test ban, as both most constructive and timely, warranting the support of all States Members of this Organization and, indeed, of peace-loving peoples the world over. The spirit of those proposals would appear to be compatible with the United States views on disarmament and nuclear proliferation as expressed by Mr. Kissinger, United States Secretary of State, when he addressed this Assembly yesterday [.2355th meeting].
134.	While we welcome all genuine efforts to promote international entente, we believe that there should be an extension of this process to other troubled centres of our one world. For while the origin of the last global conflict was in Europe and there lingers on a preoccupation with European or Western security, there is the very real possibility that in view of the proliferation of nuclear and conventional weapons and the continuing and festering tensions, notably in the Middle East and southern Africa, a conflict of global proportions could easily begin in these and other areas if selective detente does not yield to a veritable global relaxation of tension.
135.	Liberia welcomes the significant and positive changes that have taken place since the last session and has been heartened by the humane responsiveness to the challenges of constructive change in our world society reflective of the realities of shifting power relationships. The President of Liberia, Mr. William 128
R. Tolbert Jr., echoed this encouraging development when he recently declared that:
"In this imbalanced world, a new socio-political force is constantly and progressively gaining ground at every turn. Whether it is Cambodia in the Far East, Mozambique, Cape Verde, Sao Tome and Principe in Africa, Cuba in the Americas or Portugal in Europe, there is emerging a trend which augurs well for world peace and may God grant that this be brought about at no distant time."
136.	Initiatives to move from a "no war, no peace" situation in the Middle East fall naturally into this catalogue of welcome developments. As we have indicated in the past, we repeat today that Liberia can only support a policy in that troubled region designed to bring lasting, not ephemeral, peace, ensuring for all of the peoples of the area, including both the Palestinians and the Israelis, their right to justice, security and a national State.
137.	Exclusive reliance on force of arms and posture of intransigence in negotiation cannot be the way to achieve this objective. Since 1948 we have all seen the tragic demonstration of the failure of this approach. Instead, no effort must be spared to replace reliance on force by genuine negotiation with a view to replacing the climate of fear, mistrust and hatred by tolerance, understanding and co-operation.
138.	To state it succinctly, Liberia supports the view that two essential conditions for a lasting and durable peace in the Middle East are Israeli withdrawal from all territories acquired since June 1967 and the exercise by the Palestinian people of all their national rights.
139.	Consistent with our overriding interest in peace in this region, we applaud the untiring efforts of all the parties and those who have contributed to the recent Sinai interim agreement. While, understandably, the agreement so painfully achieved is indeed very limited when set alongside the monumental problems of Palestinian rights, illegal territorial occupation and Israeli security, we believe that it embodies the potential for effectively forging ahead to immediate and broader diplomatic initiatives in the interest of a just, lasting and enduring peace.
140.	But as we celebrate these happy, even if limited, achievements and look with eager anticipation to other victories of human liberty and fulfillment, we are still faced with forces bent on subverting international goodwill and endangering world peace and security. Such is the case with southern Africa and other pockets of colonialism and oppression. Let me share with you some thoughts of my President, Mr. Tolbert, on the problem of southern Africa:
"... We have drawn a line between the present situation as it exists and the future conditions that will prevail there. The difference is that while the existing state of affairs can and will be changed, racial equality, social justice and African majority rule are inevitable for the future in southern Africa as elsewhere on the continent."
The President went on to say:
"Whether we communicate directly with the South African Government in an effort to occasion an immediate peaceful change; or whether we consistently and unrelentingly give moral and material assistance to African liberation movements, or whether we join in concerted action at the United Nations and the Organization of African Unity, we remain adamant in our determination to work positively for the total and absolute liberation of the whole of Africa."
141.	With respect to Namibia, Liberia has always maintained and continues to stand resolute on its contention that the people of that international Territory must, without compromise, attain their inalienable rights to self-determination, independence and territorial integrity. As I had cause to indicate before the Security Council in early June, when the question of Namibia was being debated, my Government continues to hold the view that there must be democratic elections in Namibia under the auspices of the United Nations with little delay, and the world community must with greater effectiveness concertedly exert efforts to ensure that the Government of South Africa withdraws from Namibia, granting unto the people of that Territory their legitimate right independently to determine their own future,
142.	A constitutional settlement in Zimbabwe continues to remain illusory, primarily because the norms of injustice and oppression in that Territory have not yet ceded place to civility and reason. Based on the Dares Salaam Declaration on Southern Africa, Liberia's policy is highly supportive of negotiations with no compromise whatsoever on the principle of majority rule. In order that the negotiations result in meaningful agreement, all leaders of the African National Congress, the legitimate representatives of the great Zimbabwean people, must take part free from any molestation.
143.	We applaud the laudable contributions already made by Zambian President, Mr. Kenneth Kaunda, and other African leaders in helping to pave the way towards a negotiated settlement. We want to entertain the hope that the rebel leader Ian Smith will before long recognize that the solution to the problem of Zimbabwe can be none other than an acceptance of the principle of majority rule and the establishment of a truly multiracial society.
144.	Liberia will continue to struggle until the inhuman system of apartheid in South Africa is completely relegated to the past, the dustbin of history, where it rightfully belongs. For Liberia, bantustans are no homelands for Africans; their homeland can consist of nothing less than free and equitable access to the entire territory of South Africa determined on the basis of democratic principles in an atmosphere where the master-servant attitude of yesteryear is completely destroyed and replaced by a more sane attitude of tolerance and respect for fundamental human rights.
145.	While Liberia has welcomed the rather halting efforts at negotiation and conciliation in certain parts of the region of southern Africa, we wish to make it unmistakably clear that we do not believe that the African majorities of this area will at any time be lulled into a situation of interminable negotiations. Their objectives of self-determination and independence with the destruction of all systems of racism and oppression remain firm as they retain the option
Of resorting to the armed struggle to restore their inalienable and imprescriptable rights.
146.	Liberia continues to give a literal interpretation to General Assembly resolution 1514 (XV) which makes all dependent Territories authentic candidates for independence. As we welcome the State of Papua New Guinea into the society of free nations, we appeal especially to States Members of this Organization which still fall into the categories of colonial Powers or Administering Authorities in this most enlightened age of human civilization to hasten the process of their withdrawal so that the blessings of freedom may at last come to the entire family of man.
147.	At the onset of this intervention, I spoke of certain attitudinal and structural ills which plague our world community and which demand a sense of urgency if we were truly to overcome the crises of our time. Observations were made of the radical changes in the basis of power since the creation of the United Nations which led to the diffusion of political power in the decades of the 1950s and the 1960s, and are now being, we hope, accompanied by a diffusion of economic power. These developments leave international relations unsettled, but we are not thereby faced with difficulties devoid of opportunities.
148.	Thus, in the midst of our political and economic crises, we are being challenged, all of us challenged, to renew our commitments to those immutable and timeless principles of the Charter of the United Nations. This challenge does not alone require working for active peace and security, but also avoidance of the prospects of a peace that knows no hope; this challenge does not only demand seriously working towards narrowing the gap between the endowed and the deprived, so that we do not solely succeed in avoiding a global holocaust as indeed we have since 1945 but also that we, with that rare combination of realism and justice, may move towards the elimination of the hotbeds of tension in the Middle East, in southern Africa, in Cyprus, in the Korean peninsula and in other parts of our one world.
149.	During this thirtieth anniversary of the founding of this great Organization, we, the peoples of the United Nations, are called upon to do no less if we must continue to consider ourselves as rational beings capable of managing our affairs and regulating our destiny, rather than leaving all either in dangerous, short-sighted and superstitious resignation to chance or to an unrepresentative consensus, whatever its source.
150.	We therefore appeal to all the politically powerful, both old and new, as well as the politically weak; the economically privileged, both old and new, as well as the economically disadvantaged to spare no effort in enhancing and strengthening the growing disposition at conciliation, consultation and collaboration, and to work actively for the early birth of a genuine world community in which we can all practice tolerance and live co-operatively together in peace with one another as good neighbors. Because our fate on this planet is intertwined and interlinked in an infinite number of ways, we have no viable alternative to this course of action.
151.	In like words as those just spoken by Mr. Callaghan, I, too, feel confident that mankind will rise to this challenge.




